           Case 1:20-cv-01253-RP Document 1 Filed 12/28/20 Page 1 of 36



                        UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION

 Donald W. DeYoung, individually and on
 behalf of a class of similarly situated
 individuals,                                         Case No. 1:20-cv-01253
                      Plaintiff,

               -vs-

 Laboratory Corporation of America, LCA
 Collections and Laboratory Corporation of
 America Holdings,

                      Defendant.


                               CLASS ACTION COMPLAINT

      NOW COMES Plaintiff Donald W. DeYoung, by and through his undersigned

counsel and submits the following claims against the above named Defendants:

   I. Parties, Jurisdiction and Venue

      1.      Plaintiff Donald W. DeYoung (“Plaintiff”) is a natural person residing in

Jarrell, Texas. Plaintiff has filed this lawsuit pursuant to the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. (hereafter “FDCPA”).

      2.      Federal jurisdiction exists pursuant to Section 1692k(d) of the FDCPA.

      3.      Defendant Laboratory Corporation of America (“Defendant LCA”) is a

Delaware corporation.

      4.      According to the Delaware Department of State’s Division of Corporation’s

website, Defendant LCA’s Delaware based registered agent is listed as Corporate Service

Company, 251 Little Falls Drive, Wilmington, DE 19808.

      5.      Defendant Laboratory Corporation of America Holdings is a Delaware

corporation (“Defendants LCAH”).

      6.      According to the Delaware Department of State’s Division of Corporation’s


                                               1
            Case 1:20-cv-01253-RP Document 1 Filed 12/28/20 Page 2 of 36



website, Defendant LCAH’s Delaware based registered agent is Corporate Service

Company, 251 Little Falls Drive, Wilmington, DE 19808.

       7.      One or more of the Defendants mailed a letter to Plaintiff where the letter

was dated March 28, 2020 (hereafter the “Collection Letter” or the “form Collection

Letter”) where the Collection Letter attempted to collect a “debt” from Plaintiff where the

term “debt” has the same meaning as set forth by Section 1692a(5) of the FDCPA.

       8.      The Collection Letter states that Defendant LCA Collections is the “In-

House Division of Laboratory Corporation of America”.

       9.      In mailing the Collection Letter in an attempt to collect the subject debt,

one or more of the Defendants violated the prohibitions set forth by Sections 1692e,

e(2), e(5), e(8), e(10), e(11), e(12), e(14), f and g of the FDCPA.

       10.     Subject matter jurisdiction is conferred upon this Court by Section

1692k(d) of the FDCPA and 28 U.S.C. §§1331 and 1337, as the civil action arises under

the laws of the United States.

       11.     Supplemental jurisdiction exists because Plaintiff has asserted a claim

pursuant to the Texas Debt Collection Practices Act (“TDCA”). See, Tex. Fin. Code §

392.304.

       12.     Venue is proper in this judicial district pursuant to 28 U.S.C. §1391

because Plaintiff resides in this judicial district and Defendant caused the Collection

Letter to be mailed to Plaintiff’s postal address which is located within this jurisdiction.

   II. Summary of the FDCPA and Certain Statutorily Defined Terms

       13.     Section 1692 of the FDCPA identifies “Congressional findings” and a

“declaration of purpose”. 15 U.S.C. § 1692.

       14.     One purpose of the FDCPA was to address “the use of abusive, deceptive,

and unfair debt collection practices by many debt collectors.” 15 U.S.C. § 1692(a).


                                                   2
          Case 1:20-cv-01253-RP Document 1 Filed 12/28/20 Page 3 of 36



       15.    In enacting the FDCPA, Congress determined that “[a]busive debt

collection practices contribute to” societal harms, include increasing “the number of

personal bankruptcies,” “marital instability,” “the loss of jobs,” and “invasions of

individual privacy.” 15 U.S.C. § 1692(a).

       16.    Congress determined that “[e]xisting laws … are inadequate to protect

consumers” and that “[m]eans other misrepresentation or other abusive debt collection

practices are available for the effective collection of debts.” 15 U.S.C. §§ 1692(b)-(c).

       17.    The   FDCPA     protects   ethical       collectors   from   being   competitively

disadvantaged. 15 U.S.C. § 1692(e).

       18.    Section 1692a(2) of the FDCPA defines the term “communication” to mean

“the conveying of information regarding a debt directly or indirectly to any person

through any medium.”

       19.    As set forth below, one or more of the Defendants mailed or participated

in mailing Plaintiff one or more communications conveying of information regarding a

debt allegedly owed by Plaintiff.

       20.    Section 1692a(3) of the FDCPA defines “consumer” to mean “any natural

person obligated or allegedly obligated to pay any debt”.

       21.    As set forth below, one or more of the Defendants regarded Plaintiff as

being obligated or allegedly obligated to pay a debt owed to one or more of the

Defendants.

       22.    Section 1692a(4) of the FDCPA defines the term “creditor” to mean “any

person who offers or extends credit creating a debt or to whom a debt is owed[.]”

       23.    Section 1692a(5) of the FDCPA defines the term “debt” to mean “any

obligation or alleged obligation of a consumer to pay money arising out of a transaction




                                                   3
         Case 1:20-cv-01253-RP Document 1 Filed 12/28/20 Page 4 of 36



in which the money, property, insurance, or services which are the subject of the

transaction are primarily for personal, family, or household purposes[.]”

       24.    As set forth below, one or more of the Defendants regarded “LabCorp”

and/or “Laboratory Corporation of America” as a creditor to whom Plaintiff allegedly

owed a consumer based “debt” as this terms is defined by Section 1692a(5) of the

FDCPA.

       25.    Section 1692a(6) of the FDCPA defines the term “debt collector” to mean

“any person who uses any instrumentality of interstate commerce or the mails in any

business the principal purpose of which is the collection of any debts, or who regularly

collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be

owed or due another.”

       26.    Section 1692a(6) of the FDCPA also provides that “the term [debt collector]

includes any creditor who, in the process of collecting his own debts, uses any name

other than his own which would indicate that a third person is collecting or attempting

to collect such debts.”

       27.    As set forth below, one or more of the Defendants acted as a debt collector

as this term is defined by Section 1692a(6) of the FDCPA in attempting to collect the

subject debt from Plaintiff.

       28.    The Collection Letter at issue in this case is a form letter that is commonly

used by Defendants to purported collect laboratory “debt[s]” from “consumer[s]”

throughout this judicial district and the districts that fall under the jurisdiction of the

Fifth Circuit Court of Appeals as the terms “debt” and “consumer” are defined by the

FDCPA.

   III. March 28, 2020 Collection Letter

       29.    A true and accurate image of the subject Collection Letter is depicted


                                                4
           Case 1:20-cv-01253-RP Document 1 Filed 12/28/20 Page 5 of 36



below:




         30.   The Collection Letter lists an “Invoice Date” of /3/28/20 identifies Plaintiff

as a “Patient” and reflects a “Past Due” amount of $50.75.


                                                 5
         Case 1:20-cv-01253-RP Document 1 Filed 12/28/20 Page 6 of 36



      31.       The Collection Letter refers to a “Date of Service” of 01/22/20 and states:

“Test requested by: Georgetown Medical Clinic”.

      32.       “LCA Collections” is a name, other than “Laboratory Corporation of

America”, that is utilized by Defendant LCA to collect consumer debts allegedly owed to

Laboratory Corporation of America by consumers.

      33.       By using “LCA Collections” to collect consumer based laboratory debts,

Defendant LCA intended to convey the impression that another company was collecting

or attempting to collect debts allegedly owed to Defendant LCA.

      34.       Defendant LCA uses the name of “LCA Collection” to collects bills resulting

from laboratory services performed by Defendant LCA to assist in the treatment and

diagnosis of medical conditions.

      35.       In large font, the Collection Letter states “Immediate Payment Required”

in white font over a grey background.

      36.       Below this statement, the Collection Letter states:

      We are contacting you because:

               Your account is past due. Our records indicate your debt to LabCorp has
                not been satisfied and is seriously past due.
               Failure to pay the past due amount will result in referral to a Third Party
                Collection Agency and potentially affect your credit score.
               LabCorp reserves the right to refuse laboratory services for failure to pay
                past due balances.


      37.       Below this statement, the Collection Letter contains the heading “Please

Note:” and states that “[t]his bill is for laboratory work requested by your physician.”

      38.       Despite using the words “LabCorp”, the Collection Letter does not explain

what it means by the word “LabCorp”, nor is “LabCorp” identified as the creditor to

whom the subject past due amount is owed.

      39.       Despite claiming that “[o]ur records indicate your debt to LabCorp has not

                                                 6
          Case 1:20-cv-01253-RP Document 1 Filed 12/28/20 Page 7 of 36



been satisfied and is seriously past due”, the Collection Letter does not explain whether

or how Plaintiff incurred a debt with LabCorp.

       40.    At no point in time prior to receiving the Collection Letter was Plaintiff

clearly informed that any laboratory services would be processed by an entity that was

not affiliated with his physician’s office.

       41.    At no point in time prior to receiving the Collection Letter was Plaintiff told

that any lab work would be performed and billed by any outside entity.

       42.    At no point in time prior to receiving the Collection Letter was Plaintiff

clearly informed that any laboratory services requested, performed or ordered by his

physician’s office would be processed by LabCorp.

       43.    At no point in time prior to receiving the Collection Letter was Plaintiff

clearly informed that LabCorp would be involved in performing lab work.

       44.    At no time did Plaintiff enter into any contract with LabCorp.

       45.    Plaintiff did not know that he would receive a bill from LabCorp prior to

receiving the Collection Letter.

       46.    At no time did Plaintiff preauthorize any charges or lab work to be

performed by LabCorp.

       47.    Despite never agreeing to receive lab services from LabCorp, the Collection

Letter threatened Plaintiff in violation of FDCPA by stating that “LabCorp reserves the

right to refuse laboratory services for failure to pay past due balances.”

       48.    Despite    claiming   that      the   Collection   Letter   was   sent   by   “LCA

COLLECTIONS,” the Collection Letter directed that payment should be made payable to

“LABORATORY CORPORATION OF AMERICA” at “P.O. Box 2240, Burlington, North

Carolina.”

       49.    The Collection Letter was a “communication” as defined by Section


                                                     7
          Case 1:20-cv-01253-RP Document 1 Filed 12/28/20 Page 8 of 36



1692a(2) of the FDCPA because the Collection Letter “convey[ed] ... information

regarding a debt directly”.

       50.     In mailing the Collection Letter to Plaintiff, Defendants regarded Plaintiff

to be a “consumer” as this term is defined by Section 1692a(3).

       51.    By stating in the body of the Collection Letter that Plaintiff was a “Patient”

and identified a “Past Due” amount of $50.75 for laboratory services, Defendants

regarded Plaintiff as owing a “debt” as this term is defined by Section 1692a(5).

       52.    In attempting to collect a “debt” from Plaintiff that allegedly arose from the

provision of laboratory services, Defendant LCA Collections acted as a debt collector as

this term is defined by Section 1692a(6) because it mailed the Collection Letter to

Plaintiff to collect the subject debt, and its principal purpose is the collection of defaulted

consumers debts.

       53.    Defendant LCA acted as a “debt collector” as this term defined by Section

1692a(6) because LCA, in causing or allowing the subject Collection Letter to identify

“LCA Collections”, used a name other than its own which tended to “indicate that a third

person [was] collecting or attempting to collect” the subject debt.

       54.    Defendant LCA is not a creditor as this term is defined by Section 1692a(4)

of the FDCPA because it did not “offer[] or extend[] credit creating a debt” with regard to

Plaintiff. “any person . . .to whom a debt is owed[.]”

       55.    For the reasons set forth above, Defendant LCA is not a creditor as this

term is defined by Section 1692a(4) of the FDCPA because in relation to Plaintiff and

other consumers like him, the facts do not clearly demonstrate that Defendant LCA is

“any person . . .to whom a debt is owed[.]”

       56.    The Collection Letter does not identify which, if any entity mentioned on

the face of the Collection Letter is a “creditor” of the “Past Due” amount as required by


                                                  8
          Case 1:20-cv-01253-RP Document 1 Filed 12/28/20 Page 9 of 36



Section 1692g(a)(2) of the FDCPA.

       57.    By failing to properly identify the creditor to whom the subject debt is

owed, in addition to failing to following and violating Section 1692g(a)(2) of the FDCPA,

Defendants violated Sections 1692e, e(2)(A), e(10) and f of the FDCPA.

       58.    Defendants LCAH is vicariously liable for the conduct of Defendants

Laboratory Corporation of America and LCA Collections.

   IV. Class Action Allegations

       59.    Sufficient numerosity exists with regard to Defendants’ use of the form

collection letter, because within the past twelve (12) months, one or more of the

Defendants mailed collection letters to more than forty (40) consumers within this

judicial district and/or the judicial districts that fall under the jurisdiction of the Fifth

Circuit Court of Appeals where the collection letters attempted to collect laboratory

“debt[s]” from “consumer[s]” as the terms “debt” and “consumer” are defined by the

FDCPA.

       60.    While the amounts purportedly owed may differ and the time of the

laboratory services may differ, the general language of each collection letter remained

the same.

       61.    To the extent the physician’s office listed on each letter may differ, the

general language of each collection letter remained the same.

       62.    The wording and legality of Defendants’ form collection letter share

common characteristics such that the claims of Plaintiff are common and typical the

proposed class members.

       63.    When deciding whether a debt-collection letter violates the FDCPA, the

court "must evaluate any potential deception in the letter under an unsophisticated or

least sophisticated consumer standard." Goswami v. Am. Collections Enter., Inc., 377


                                                 9
         Case 1:20-cv-01253-RP Document 1 Filed 12/28/20 Page 10 of 36



F.3d 488, 495 (5th Cir. 2004). "That is, . . . [the court] must assume that the plaintiff-

debtor is neither shrewd nor experienced in dealing with creditors." Id. "At the same

time [the court] do[es] not consider the debtor as tied to the very last rung on the

intelligence or sophistication ladder." Id. (internal quotation marks and alteration

omitted).

       64.    The least sophisticated consumer standard "serves the dual purpose of

protecting all consumers, including the inexperienced, the untrained and the credulous,

from deceptive debt collection practices and protecting debt collectors against liability

for bizarre or idiosyncratic consumer interpretations of collection materials." Taylor v.

Perrin, Landry deLaunay & Durand, 103 F.3d 1232, 1236 (5th Cir. 1997).

       65.    Plaintiff does not have any uncommon or atypical conduct or defenses

relative to the proposed class members.

       66.    Plaintiff and his counsel (Omar T. Sulaiman and James C. Vlahakis) will

fairly and adequately prosecute this proposed class action.

       67.    For example, both Mr. Vlahakis and Mr. Sulaiman are experienced

consumer class action litigators. In particular, Mr. Vlahakis is specially qualified, as he

has extensive experience in prosecuting and defending consumer based class actions.

Mr. Vlahakis once defended consumer class actions as an associate and partner of the

nationally recognized consumer class action defense firm of Hinshaw & Culbertson, LLP

during the years 1998 to 2017. After a nearly twenty year career defending consumer

class actions, Mr. Vlahakis moved to the consumer side where he was appointed to serve

as a Steering Committee Member in the provisionally certified case of In re: Apple Inc.

Device Performance Litigation, 18-MD-02827 (N.D. Cal. 5/15/18). As a member of the

Steering Committee, Mr. Vlahakis represented approximately 24 class representatives




                                               10
         Case 1:20-cv-01253-RP Document 1 Filed 12/28/20 Page 11 of 36



in the proposed class action related to Apple’s practice of “throttling” down the

performance of older model iPhones.

      68.      Mr. Vlahakis is well qualified to litigate the present matter as class counsel

because he has:

            a. defended well over a hundred consumer-based claims;
            b. in conjunction with class counsel, Mr. Vlahakis has obtained court
               approval of multi-million-dollar Telephone Consumer Protection
               Act based class action settlements. See, e.g.,In Re Capital One
               Telephone Consumer Protection Act Litigation, 12-cv-10064 (N.D. Ill.)
               ($75 million dollar settlement); Prater v. Medicredit, Inc., 14-cv-0159
               ($6.3 million dollar TCPA settlement); INSPE Associates v. CSL
               Biotherapries, Inc. 08-cv-0837 (N.D. Ill.) ($3.5 million fax based
               settlement);
            c. in conjunction with class counsel, Mr. Vlahakis has gained court
               approval of a dozen FDCPA based class action settlements. See,
               e.g., Wood v. State Collection Service, Inc., 15-cv-0475 (S.D. Ind.
               01/29/16); Long v. Fenton & McGarvey Law Firm, (S.D. Ind.
               02/23/17);
            d. defeated a TCPA class certification motion in Jamison v. First Credit
               Services, Inc., 290 F.R.D. 92 (N.D. Ill. Mar. 28, 2013),
               reconsideration denied, 2013 U.S. Dist. LEXIS 105352 (N.D. Ill.
               July 29, 2013);
            e. decertified a provisionally certified TCPA class action in Pesce v.
               First Credit Services, Inc., 2012 U.S. Dist. LEXIS 188745 (N.D. Ill.
               June 6, 2012);
            f. obtained reversal of a 12(b)(6) motion to dismiss an FDCPA class
               action premised on a violation of Section 1692f(8) of the FDCPA in
               the case of Preston v. Midland Credit Mgmt., Inc., 948 F.3d 772 (7th
               Cir. 2020); and
            g. obtained favorable declaratory relief before the Federal
               Communication Commission (“FCC”) relative to a TCPA junk
               facsimile-based cause of action (see FCC’s Order of October 30,
               2014, FCC14-164, in CG Docket Nos. 02-278 and 05-338).

      69.      Questions of law or fact common to class members predominate over any

questions affecting only individual members, and that a class action is superior to other

available methods for fairly and efficiently adjudicating the controversy.




                                                 11
         Case 1:20-cv-01253-RP Document 1 Filed 12/28/20 Page 12 of 36



   V. Causes of Action

   Count I – Violations of §1692e

      70.    Plaintiff incorporates the above allegations as if fully set forth below in this

Count:

      71.    Section 1692e of the FDCPA broadly and generally prohibits a debt

collector from using “any false, deceptive, or misleading representation or means in

connection with the collection of any debt.”

      72.    As set forth above, Plaintiff never agreed to receive or be billed for lab

services from LabCorp and never understood that LabCorp was performing lab services.

      73.    The subject Collection Letter failed to properly identify the creditor to

whom the subject debt was owed to and

      74.    By failing to properly identify the creditor to whom the subject debt is

owed, in addition to failing to following and violating Section 1692g(a)(2) of the FDCPA,

Defendants violated Section 1692e of the FDCPA.

      75.    Despite Plaintiff never knowingly agreed to receive or be billed for lab

services from LabCorp, the Collection Letter refers to “LabCorp” and fails to explain what

it means by the word “LabCorp”, nor is “LabCorp” identified as the creditor to whom the

subject debt is allegedly owed.

      76.    The Collection Letter stated “[o]ur records indicate your debt to LabCorp

has not been satisfied and is seriously past due”.

      77.    Plaintiff was distressed and confused when he read the above statement

because the Collection Letter did not explain whether or how Plaintiff allegedly incurred

a subject debt with LabCorp.

      78.    Despite never agreeing to receive lab services from LabCorp, Defendants

violated Section 1692e of the FDCPA by stating in the form Collection Letter that


                                                12
          Case 1:20-cv-01253-RP Document 1 Filed 12/28/20 Page 13 of 36



“LabCorp reserves the right to refuse laboratory services for failure to pay past due

balances” and that “[f]ailure to pay the past due amount will result in referral to a Third

Party Collection Agency and potentially affect your credit score.”

       79.      Plaintiff was scared when he read this statement because he had health

care needs that needed attending to and he was worried that he would be refused

necessary laboratory services in relation to an alleged debt that he did not believe to

owe.

       80.      Defendants acted in violation of Section 1692_ of the FDCPA by

threatening stating that “LabCorp reserves the right to refuse laboratory services for

failure to pay past due balances” and that “[f]ailure to pay the past due amount will

result in referral to a Third Party Collection Agency and potentially affect your credit

score.”

       81.      As set forth above, the complained of conduct violated Section 1692e of

the FDCPA and caused Plaintiff to suffer concreate and particularized injuries that can

be remedied on an individual and class wide basis.

       82.      Common questions of law and fact to the Classes predominate over

questions which may affect individual Classes members, including whether, within the

one (1) year preceding the mailing of the 03/28/20 form Collection Letter, Defendants’

use of similar form debt collection letters to consumers violated Section § 1692e of the

FDCPA.

       83.      WHEREFORE, for the reasons set forth above, Plaintiff respectfully

requests that this Honorable Court grant the following relief in favor of Plaintiff and the

proposed class members and against one or more of the Defendants:

             a. Declare that subject form Collection Letter violates Section 1692e
                of the FDCPA;
             b. Declare that Plaintiff and his counsel have satisfied all of the

                                                13
         Case 1:20-cv-01253-RP Document 1 Filed 12/28/20 Page 14 of 36



               elements of FRCP 23(a)(1)-(4) and 23(b) and certify a class of all
               consumers within this jurisdiction who were sent the subject form
               Collection Letter within one year from the filing of this putative
               class action and until the form Collection Letter is properly
               modified;
            c. In addition to Paragraph (b), certify a class of all consumers within
               this judicial district and/or all judicial districts of this Fifth Circuit
               Court of Appeals that are located within the state of Texas who
               were sent the subject form Collection Letter within one year from
               the filing of this putative class action and until the form Collection
               Letter is properly modified;
            d. Award Plaintiff and the putative class members statutory damages
               and actual damages where records show that class members paid
               any of or a portion of the amounts owed;
            e. Award Plaintiff reasonable attorney’s fees and costs.


      Count II – Violations of §1692e(2)(A)

      84.      Plaintiff incorporates the above allegations as if fully set forth below in this

Count:

      85.      Section 1692e(2)(A) of the FDCPA prohibits debt collectors from making

any “false representations of – (A) the character, amount, or legal status of any debt”.

      86.      As set forth above, Plaintiff never agreed to receive or be billed for lab

services from LabCorp and never understood that LabCorp was performing lab services.

      87.      The subject Collection Letter failed to properly identify the creditor to

whom the subject debt was owed.

      88.      By failing to properly identify the creditor to whom the subject debt is

owed, in addition to failing to following and violating Section 1692g(a)(2) of the FDCPA,

Defendants violated Section 1692e(2) of the FDCPA.

      89.      Despite Plaintiff never knowingly agreed to receive or be billed for lab

services from LabCorp, the Collection Letter refers to “LabCorp” and fails to explain what

it means by the word “LabCorp”, nor is “LabCorp” identified as the creditor to whom the

subject debt is allegedly owed.


                                                   14
          Case 1:20-cv-01253-RP Document 1 Filed 12/28/20 Page 15 of 36



       90.    The Collection Letter stated “[o]ur records indicate your debt to LabCorp

has not been satisfied and is seriously past due”.

       91.    Plaintiff was distressed and confused when he read the above statement

because the Collection Letter did not explain whether or how Plaintiff allegedly incurred

a subject debt with LabCorp.

       92.    Despite never agreeing to receive lab services from LabCorp, Defendants

violated Section 1692e(2) of the FDCPA by stating in the form Collection Letter that

“LabCorp reserves the right to refuse laboratory services for failure to pay past due

balances” and that “[f]ailure to pay the past due amount will result in referral to a Third

Party Collection Agency and potentially affect your credit score.”

       93.    Plaintiff was scared when he read this statement because he had health

care needs that needed attending to and he was worried that he would be refused

necessary laboratory services in relation to an alleged debt that he did not believe to

owe.

       94.    Defendants acted in violation of Section 1692e(2) of the FDCPA by

threatening stating that “LabCorp reserves the right to refuse laboratory services for

failure to pay past due balances” and that “[f]ailure to pay the past due amount will

result in referral to a Third Party Collection Agency and potentially affect your credit

score.”

       95.    As set forth above, the complained of conduct violated Section 1692e(2) of

the FDCPA and caused Plaintiff to suffer concreate and particularized injuries that can

be remedied on an individual and class wide basis.

       96.    Common questions of law and fact to the Classes predominate over

questions which may affect individual Classes members, including whether, within the

one (1) year preceding the mailing of the 03/28/20 form Collection Letter, Defendants’


                                               15
         Case 1:20-cv-01253-RP Document 1 Filed 12/28/20 Page 16 of 36



use of similar form debt collection letters to consumers violated Section § 1692e(2)(A) of

the FDCPA.

      97.      WHEREFORE, for the reasons set forth above, Plaintiff respectfully

requests that this Honorable Court grant the following relief in favor of Plaintiff and the

proposed class members and against one or more of the Defendants:

            a. Declare that subject form Collection Letter violates Section
               1692e(2)(A) of the FDCPA;
            b. Declare that Plaintiff and his counsel have satisfied all of the
               elements of FRCP 23(a)(1)-(4) and 23(b) and certify a class of all
               consumers within this jurisdiction who were sent the subject form
               Collection Letter within one year from the filing of this putative class
               action and until the form Collection Letter is properly modified;
            c. In addition to Paragraph (b), certify a class of all consumers within
               this judicial district and/or all judicial districts of this Fifth Circuit
               Court of Appeals that are located within the state of Texas who were
               sent the subject form Collection Letter within one year from the
               filing of this putative class action and until the form Collection
               Letter is properly modified;
            d. Award Plaintiff and the putative class members statutory damages
               and actual damages where records show that class members paid
               any of or a portion of the amounts owed;
            e. Award Plaintiff reasonable attorney’s fees and costs.


      Count III – Violation of 1692e(5)

      98.      Plaintiff incorporates the above allegations as if fully set forth below in this

Count:

      99.      Section 1692e(5) of the FDCPA prohibits debt collectors from “threat[ing]

to take any action that cannot legally be taken or that is not intended to be taken.”

      100.     As set forth above, Plaintiff never agreed to receive or be billed for lab

services from LabCorp and never understood that LabCorp was performing lab services.

      101.     The Collection Letter stated “[o]ur records indicate your debt to LabCorp

has not been satisfied and is seriously past due”.

      102.     Plaintiff was distressed and confused when he read the above statement

                                                   16
          Case 1:20-cv-01253-RP Document 1 Filed 12/28/20 Page 17 of 36



because the Collection Letter did not explain whether or how Plaintiff allegedly incurred

a subject debt with LabCorp.

       103.   Despite never agreeing to receive lab services from LabCorp, Defendants

violated Section 1692e(5) of the FDCPA by stating in the form Collection Letter that

“LabCorp reserves the right to refuse laboratory services for failure to pay past due

balances” and that “[f]ailure to pay the past due amount will result in referral to a Third

Party Collection Agency and potentially affect your credit score.”

       104.   Plaintiff was scared when he read this statement because he had health

care needs that needed attending to and he was worried that he would be refused

necessary laboratory services in relation to an alleged debt that he did not believe to

owe.

       105.   Defendants acted in violation of Section 1692e(5) of the FDCPA by

threatening stating that “LabCorp reserves the right to refuse laboratory services for

failure to pay past due balances” and that “[f]ailure to pay the past due amount will

result in referral to a Third Party Collection Agency and potentially affect your credit

score.”

       106.   As set forth above, the complained of conduct violated Section 1692e(5) of

the FDCPA and caused Plaintiff to suffer concreate and particularized injuries that can

be remedied on an individual and class wide basis.

       107.   Common questions of law and fact to the Classes predominate over

questions which may affect individual Classes members, including whether, within the

one (1) year preceding the mailing of the 03/28/20 form Collection Letter, Defendants’

use of similar form debt collection letters to consumers violated Section § 1692e(5) of

the FDCPA.

       108.   WHEREFORE, for the reasons set forth above, Plaintiff respectfully


                                               17
         Case 1:20-cv-01253-RP Document 1 Filed 12/28/20 Page 18 of 36



requests that this Honorable Court grant the following relief in favor of Plaintiff and the

proposed class members and against one or more of the Defendants:

          a. Declare that subject form Collection Letter violates Section 1692e(5)
             of the FDCPA;
          b. Declare that Plaintiff and his counsel have satisfied all of the
             elements of FRCP 23(a)(1)-(4) and 23(b) and certify a class of all
             consumers within this jurisdiction who were sent the subject form
             Collection Letter within one year from the filing of this putative class
             action and until the form Collection Letter is properly modified;
          c. In addition to Paragraph (b), certify a class of all consumers within
             this judicial district and/or all judicial districts of this Fifth Circuit
             Court of Appeals that are located within the state of Texas who were
             sent the subject form Collection Letter within one year from the
             filing of this putative class action and until the form Collection
             Letter is properly modified;
          d. Award Plaintiff and the putative class members statutory damages
             and actual damages where records show that class members paid
             any of or a portion of the amounts owed;
          e. Award Plaintiff reasonable attorney’s fees and costs.


      Count IV – Violations of § 1692e(8)

      109.   Plaintiff incorporates the above allegations as if fully set forth below in this

Count:

      110.   Section    1692e(8)    of   the   FDCPA    prohibits    debt   collectors    from

“[c]ommunicating or threatening to communicate to any person credit information

which is known or which should be known to be false[.]”

      111.   As set forth above, Plaintiff never agreed to receive or be billed for lab

services from LabCorp and never understood that LabCorp was performing lab services.

      112.   The Collection Letter stated “[o]ur records indicate your debt to LabCorp

has not been satisfied and is seriously past due” and that “[f]ailure to pay the past due

amount will result in referral to a Third Party Collection Agency and potentially affect

your credit score.”

      113.   Plaintiff was distressed and confused when he read the above statement

                                                 18
         Case 1:20-cv-01253-RP Document 1 Filed 12/28/20 Page 19 of 36



because the Collection Letter did not explain whether or how Plaintiff allegedly incurred

a subject debt with LabCorp.

       114.   Despite never agreeing to receive lab services from LabCorp, Defendants

violated Section 1692e(8) of the FDCPA by stating in the form Collection Letter that

“LabCorp reserves the right to refuse laboratory services for failure to pay past due

balances” and that “[f]ailure to pay the past due amount will result in referral to a Third

Party Collection Agency and potentially affect your credit score.”

       115.   Plaintiff was scared when he read this statement because he had health

care needs that needed attending to and he was worried that he would be refused

necessary laboratory services in relation to an alleged debt that he did not believe to

owe.

       116.   As set forth above, the complained of conduct violated Section 1692e(8) of

the FDCPA and caused Plaintiff to suffer concreate and particularized injuries that can

be remedied on an individual and class wide basis.

       117.   Common questions of law and fact to the Classes predominate over

questions which may affect individual Classes members, including whether, within the

one (1) year preceding the mailing of the 03/28/20 form Collection Letter, Defendants’

use of similar form debt collection letters to consumers violated Section § 1692e(8) of

the FDCPA.

       118.   WHEREFORE, for the reasons set forth above, Plaintiff respectfully

requests that this Honorable Court grant the following relief in favor of Plaintiff and the

proposed class members and against one or more of the Defendants:

          a. Declare that subject form Collection Letter violates Section 1692e(8)
             of the FDCPA;
          b. Declare that Plaintiff and his counsel have satisfied all of the
             elements of FRCP 23(a)(1)-(4) and 23(b) and certify a class of all
             consumers within this jurisdiction who were sent the subject form

                                               19
         Case 1:20-cv-01253-RP Document 1 Filed 12/28/20 Page 20 of 36



             Collection Letter within one year from the filing of this putative class
             action and until the form Collection Letter is properly modified;
          c. In addition to Paragraph (b), certify a class of all consumers within
             this judicial district and/or all judicial districts of this Fifth Circuit
             Court of Appeals that are located within the state of Texas who were
             sent the subject form Collection Letter within one year from the
             filing of this putative class action and until the form Collection
             Letter is properly modified;
          d. Award Plaintiff and the putative class members statutory damages
             and actual damages where records show that class members paid
             any of or a portion of the amounts owed;
          e. Award Plaintiff reasonable attorney’s fees and costs.


      Count V – Violations of §1692e(10)

      119.   Plaintiff incorporates the above allegations as if fully set forth below in this

Count:

      120.   Section 1692e(10) of the FDCPA prohibits debt collectors from “[t]he use

of any false representation or deceptive means to collect or attempt to collect any debt

or to obtain information concerning a consumer.”

      121.   As set forth above, Plaintiff never agreed to receive or be billed for lab

services from LabCorp and never understood that LabCorp was performing lab services.

      122.   The subject Collection Letter failed to properly identify the creditor to

whom the subject debt was owed.

      123.   By failing to properly identify the creditor to whom the subject debt is

owed, in addition to failing to following and violating Section 1692g(a)(2) of the FDCPA,

Defendants violated Section 1692e(10) of the FDCPA.

      124.   Despite Plaintiff never knowingly agreed to receive or be billed for lab

services from LabCorp, the Collection Letter refers to “LabCorp” and fails to explain what

it means by the word “LabCorp”, nor is “LabCorp” identified as the creditor to whom the

subject debt is allegedly owed.



                                                 20
          Case 1:20-cv-01253-RP Document 1 Filed 12/28/20 Page 21 of 36



       125.   The Collection Letter stated “[o]ur records indicate your debt to LabCorp

has not been satisfied and is seriously past due”.

       126.   Plaintiff was distressed and confused when he read the above statement

because the Collection Letter did not explain whether or how Plaintiff allegedly incurred

a subject debt with LabCorp.

       127.   Despite never agreeing to receive lab services from LabCorp, Defendants

violated Section 1692e(10) of the FDCPA by stating in the form Collection Letter that

“LabCorp reserves the right to refuse laboratory services for failure to pay past due

balances” and that “[f]ailure to pay the past due amount will result in referral to a Third

Party Collection Agency and potentially affect your credit score.”

       128.   Plaintiff was scared when he read this statement because he had health

care needs that needed attending to and he was worried that he would be refused

necessary laboratory services in relation to an alleged debt that he did not believe to

owe.

       129.   Defendants acted in violation of Section 1692e(10) of the FDCPA by

threatening stating that “LabCorp reserves the right to refuse laboratory services for

failure to pay past due balances” and that “[f]ailure to pay the past due amount will

result in referral to a Third Party Collection Agency and potentially affect your credit

score.”

       130.   As set forth above, the complained of conduct violated Section 1692e(10)

of the FDCPA and caused Plaintiff to suffer concreate and particularized injuries that

can be remedied on an individual and class wide basis.

       131.   Common questions of law and fact to the Classes predominate over

questions which may affect individual Classes members, including whether, within the

one (1) year preceding the mailing of the 03/28/20 form Collection Letter, Defendants’


                                               21
           Case 1:20-cv-01253-RP Document 1 Filed 12/28/20 Page 22 of 36



use of similar form Collection Letter violated Plaintiff and class members rights that are

provided by Section 1692e(10) of the FDCPA.

          132.   WHEREFORE, for the reasons set forth above, Plaintiff respectfully

requests that this Honorable Court grant the following relief in favor of Plaintiff and the

proposed class members and against one or more of the Defendants:

             a. Declare that subject form Collection Letter violates Section
                1692e(10) of the FDCPA;
             b. Declare that Plaintiff and his counsel have satisfied all of the
                elements of FRCP 23(a)(1)-(4) and 23(b) and certify a class of all
                consumers within this jurisdiction who were sent the subject form
                Collection Letter within one year from the filing of this putative class
                action and until the form Collection Letter is properly modified;
             c. In addition to Paragraph (b), certify a class of all consumers within
                this judicial district and/or all judicial districts of this Fifth Circuit
                Court of Appeals that are located within the state of Texas who were
                sent the subject form Collection Letter within one year from the
                filing of this putative class action and until the form Collection
                Letter is properly modified;
             d. Award Plaintiff and the putative class members statutory damages
                and actual damages where records show that class members paid
                any of or a portion of the amounts owed;
             e. Award Plaintiff reasonable attorney’s fees and costs.


          Count VI – Violations of §1692e(11)

          133.   Plaintiff incorporates the above allegations as if fully set forth below in this

Count:

          134.   Section 1692e(11) of the FDCPA prohibits debt collectors from “fail[ing] to

disclose in the initial written communication with the consumer . . . that the debt

collector is attempting to collect a debt and that any information obtained will be used

for that purpose[.]”

          135.   As set forth above, the complained of conduct violated Section 1692e(11)

of the FDCPA by failing to include the above disclosure in the subject from Collection

Letter.

                                                    22
         Case 1:20-cv-01253-RP Document 1 Filed 12/28/20 Page 23 of 36



      136.   Defendants’     violation   caused        Plaintiff   to   suffer   concreate   and

particularized injuries that can be remedied on an individual and class wide basis.

      137.   Common questions of law and fact to the Classes predominate over

questions which may affect individual Classes members, including whether, within the

one (1) year preceding the mailing of the 03/28/20 form Collection Letter, Defendants’

use of similar form Collection Letters violated Plaintiff and class members rights that

are provided by Section 1692e(11) of the FDCPA.

      138.   WHEREFORE, for the reasons set forth above, Plaintiff respectfully

requests that this Honorable Court grant the following relief in favor of Plaintiff and the

proposed class members and against one or more of the Defendants:

          a. Declare that subject form Collection Letter violates Section
             1692e(11) of the FDCPA;
          b. Declare that Plaintiff and his counsel have satisfied all of the
             elements of FRCP 23(a)(1)-(4) and 23(b) and certify a class of all
             consumers within this jurisdiction who were sent the subject form
             Collection Letter within one year from the filing of this putative class
             action and until the form Collection Letter is properly modified;
          c. In In addition to Paragraph (b), certify a class of all consumers
             within this judicial district and/or all judicial districts of this Fifth
             Circuit Court of Appeals that are located within the state of Texas
             who were sent the subject form Collection Letter within one year
             from the filing of this putative class action and until the form
             Collection Letter is properly modified;
          d. Award Plaintiff and the putative class members statutory damages
             and actual damages where records show that class members paid
             any of or a portion of the amounts owed;
          e. Award Plaintiff reasonable attorney’s fees and costs.



      Count VII – Violations of §1692e(12)

      139.   Plaintiff incorporates the above allegations as if fully set forth below in this

Count:

      140.   Section 1692e(12) of the FDCPA prohibits debt collectors from making a



                                                  23
         Case 1:20-cv-01253-RP Document 1 Filed 12/28/20 Page 24 of 36



“false representation or implication that accounts have been turned over to innocent

purchasers for value.”

      141.   As set forth above, Plaintiff never agreed to receive or be billed for lab

services from LabCorp and never understood that LabCorp was performing lab services.

      142.   The subject Collection Letter failed to properly identify the creditor to

whom the subject debt was owed.

      143.   By failing to properly identify the creditor to whom the subject debt is

owed, in addition to failing to following and violating Section 1692g(a)(2) of the FDCPA,

Defendants violated Section 1692e(12) of the FDCPA by plausibly suggesting that the

subject debt has been turned over to a third party for collection purposes.

      144.   Despite Plaintiff never knowingly agreed to receive or be billed for lab

services from LabCorp, the Collection Letter refers to “LabCorp” and fails to explain what

it means by the word “LabCorp”, nor is “LabCorp” identified as the creditor to whom the

subject debt is allegedly owed.

      145.   The Collection Letter stated “[o]ur records indicate your debt to LabCorp

has not been satisfied and is seriously past due”.

      146.   Despite never agreeing to receive lab services from LabCorp, Defendants

violated Section 1692e(12) of the FDCPA by stating in the form Collection Letter that

“LabCorp reserves the right to refuse laboratory services for failure to pay past due

balances” and that “[f]ailure to pay the past due amount will result in referral to a Third

Party Collection Agency and potentially affect your credit score.”

      147.   Plaintiff was distressed and confused when he read the above statement

because the Collection Letter did not explain whether or how Plaintiff allegedly incurred

a subject debt with LabCorp.

      148.   Plaintiff was scared when he read this statement because he had health


                                               24
         Case 1:20-cv-01253-RP Document 1 Filed 12/28/20 Page 25 of 36



care needs that needed attending to and he was worried that he would be refused

necessary laboratory services in relation to an alleged debt that he did not believe to

owe.

       149.   Common questions of law and fact to the Classes predominate over

questions which may affect individual Classes members, including whether, within the

one (1) year preceding the mailing of the 03/28/20 form Collection Letter, Defendants’

use of a similar form Collection Letter violated Plaintiff and class members rights that

are provided by Section 1692e(12) of the FDCPA.

       150.   WHEREFORE, for the reasons set forth above, Plaintiff respectfully

requests that this Honorable Court grant the following relief in favor of Plaintiff and the

proposed class members and against one or more of the Defendants:

          a. Declare that subject form Collection Letter violates Section
             1692e(12) of the FDCPA;
          b. Declare that Plaintiff and his counsel have satisfied all of the
             elements of FRCP 23(a)(1)-(4) and 23(b) and certify a class of all
             consumers within this jurisdiction who were sent the subject form
             Collection Letter within one year from the filing of this putative class
             action and until the form Collection Letter is properly modified;
          c. In In addition to Paragraph (b), certify a class of all consumers
             within this judicial district and/or all judicial districts of this Fifth
             Circuit Court of Appeals that are located within the state of Texas
             who were sent the subject form Collection Letter within one year
             from the filing of this putative class action and until the form
             Collection Letter is properly modified;
          d. Award Plaintiff and the putative class members statutory damages
             and actual damages where records show that class members paid
             any of or a portion of the amounts owed;
          e. Award Plaintiff reasonable attorney’s fees and costs.


       Count VIII – Violations of §1692e(14)

       151.   Plaintiff incorporates the above allegations as if fully set forth below in this

Count:

       152.   Section 1692(e)(14) of the FDPCA prohibits “[t]he use of any business,

                                                 25
         Case 1:20-cv-01253-RP Document 1 Filed 12/28/20 Page 26 of 36



company, or organization name other than the true name of the debt collector’s

business, company, or organization.”

       153.   The Collection Letter stated that “[o]ur records indicate your debt to

LabCorp has not been satisfied and is seriously past due”.

       154.   Despite Plaintiff never knowingly agreed to receive or be billed for lab

services from LabCorp, the Collection Letter refers to “LabCorp” and fails to explain what

it means by the word “LabCorp”, nor is “LabCorp” identified as the creditor to whom the

subject debt is allegedly owed.

       155.   The subject Collection Letter violated § 1692(e)(14) because the Letter

failed to utilize the true name of the true debt collector(s) at issue.

       156.   In attempting to collect the subject laboratory debt and other similar

laboratory debt owed to other consumers in the name of LCA COLLECTIONS, Defendant

LCA used a name other than its own to suggest that a different entity, LCA

COLLECTIONS, was collecting or attempting to collect consumer debts.

       157.   The subject Collection Letter violated § 1692(e)(14) to the extent it used

LCA COLLECTIONS was using an alias in the collection of consumer debts in violation

of 15 U.S.C. § 1692e(14).

       158.   Common questions of law and fact to the Classes predominate over

questions which may affect individual Classes members, including whether, within the

one (1) year preceding the mailing of the 03/28/20 form Collection Letter, Defendants’

use of a similar form Collection Letter violated Plaintiff and class members rights that

are provided by Section 1692e(14) of the FDCPA.

       159.   WHEREFORE, for the reasons set forth above, Plaintiff respectfully

requests that this Honorable Court grant the following relief in favor of Plaintiff and the

proposed class members and against one or more of the Defendants:


                                                 26
         Case 1:20-cv-01253-RP Document 1 Filed 12/28/20 Page 27 of 36



          a. Declare that subject form Collection Letter violates Section
             1692e(14) of the FDCPA;
          b. Declare that Plaintiff and his counsel have satisfied all of the
             elements of FRCP 23(a)(1)-(4) and 23(b) and certify a class of all
             consumers within this jurisdiction who were sent the subject form
             Collection Letter within one year from the filing of this putative class
             action and until the form Collection Letter is properly modified;
          c. In In addition to Paragraph (b), certify a class of all consumers
             within this judicial district and/or all judicial districts of this Fifth
             Circuit Court of Appeals that are located within the state of Texas
             who were sent the subject form Collection Letter within one year
             from the filing of this putative class action and until the form
             Collection Letter is properly modified;
          d. Award Plaintiff and the putative class members statutory damages
             and actual damages where records show that class members paid
             any of or a portion of the amounts owed;
          e. Award Plaintiff reasonable attorney’s fees and costs.
      Count IX – Violations of §1692f

      160.   Plaintiff incorporates the above allegations as if fully set forth below in this

Count:

      161.   Section 1692f of the FDPCA prohibits a debt collector from “us[ing] unfair

or unconscionable means to collect or attempt to collect any debt.”

      162.   As set forth above, Plaintiff never agreed to receive or be billed for lab

services from LabCorp and never understood that LabCorp was performing lab services.

      163.   The subject Collection Letter failed to properly identify the creditor to

whom the subject debt was owed.

      164.   By failing to properly identify the creditor to whom the subject debt is

owed, in addition to failing to following and violating Section 1692g(a)(2) of the FDCPA,

Defendants violated Section 1692f of the FDCPA.

      165.   Despite Plaintiff never knowingly agreed to receive or be billed for lab

services from LabCorp, the Collection Letter refers to “LabCorp” and fails to explain what

it means by the word “LabCorp”, nor is “LabCorp” identified as the creditor to whom the



                                                27
          Case 1:20-cv-01253-RP Document 1 Filed 12/28/20 Page 28 of 36



subject debt is allegedly owed.

       166.   The Collection Letter stated “[o]ur records indicate your debt to LabCorp

has not been satisfied and is seriously past due”.

       167.   Plaintiff was distressed and confused when he read the above statement

because the Collection Letter did not explain whether or how Plaintiff allegedly incurred

a subject debt with LabCorp.

       168.   Despite never agreeing to receive lab services from LabCorp, Defendants

violated Section 1692f of the FDCPA by unfairly stating in the form Collection Letter

that “LabCorp reserves the right to refuse laboratory services for failure to pay past due

balances” and that “[f]ailure to pay the past due amount will result in referral to a Third

Party Collection Agency and potentially affect your credit score.”

       169.   Plaintiff was scared when he read this statement because he had

healthcare needs that needed attending to and he was worried that he would be refused

necessary laboratory services in relation to an alleged debt that he did not believe to

owe.

       170.   Defendants unfairly acted in violation of Section 1692f of the FDCPA by

threatening stating that “LabCorp reserves the right to refuse laboratory services for

failure to pay past due balances” and that “[f]ailure to pay the past due amount will

result in referral to a Third Party Collection Agency and potentially affect your credit

score.”

       171.   Common questions of law and fact to the Classes predominate over

questions which may affect individual Classes members, including whether, within the

one (1) year preceding the mailing of the 03/28/20 form Collection Letter, Defendants’

use of a similar form Collection Letter violated Plaintiff and class members rights that

are provided by Section 1692f of the FDCPA.


                                               28
         Case 1:20-cv-01253-RP Document 1 Filed 12/28/20 Page 29 of 36



      172.    WHEREFORE, for the reasons set forth above, Plaintiff respectfully

requests that this Honorable Court grant the following relief in favor of Plaintiff and the

proposed class members and against one or more of the Defendants:

          a. Declare that subject form Collection Letter violates Section 1692f of
             the FDCPA;
          b. Declare that Plaintiff and his counsel have satisfied all of the
             elements of FRCP 23(a)(1)-(4) and 23(b) and certify a class of all
             consumers within this jurisdiction who were sent the subject form
             Collection Letter within one year from the filing of this putative class
             action and until the form Collection Letter is properly modified;
          c. In In addition to Paragraph (b), certify a class of all consumers
             within this judicial district and/or all judicial districts of this Fifth
             Circuit Court of Appeals that are located within the state of Texas
             who were sent the subject form Collection Letter within one year
             from the filing of this putative class action and until the form
             Collection Letter is properly modified;
          d. Award Plaintiff and the putative class members statutory damages
             and actual damages where records show that class members paid
             any of or a portion of the amounts owed;
          e. Award Plaintiff reasonable attorney’s fees and costs.


      Count X – Violations of §1692g

       173.   Plaintiff incorporates the above allegations as if fully set forth below in this

Count:

       174.   The form Collection Letter failed to inform Plaintiff and putative class

members of important statutory rights that Section 1692g(a) requires debt collectors to

provide to consumers.

       175.   The form Collection Letter failed to clearly inform Plaintiff and putative

class members as to “the name of the creditor to whom the debt is owed” as required by

15 U.S.C. § 1692g(a)(2).

      176.    By failing to clearly inform Plaintiff and putative class members as to “the

name of the to whom the debt is owed” as required by Section 1692g(a)(2), Plaintiff and

other putative class members were confused as to the identity of the creditor to whom

                                                 29
         Case 1:20-cv-01253-RP Document 1 Filed 12/28/20 Page 30 of 36



the subject debt was allegedly owed.

       177.   By failing to clearly inform Plaintiff and putative class members as to “the

name of the creditor to whom the debt is owed”, Defendants prevented Plaintiff and

putative class members from directly contacting the true creditor to seek for supporting

documentation or to question the nature of the charges.

       178.   Further, Plaintiff was scared as a result of reading the Collection Letter

because he did not understand why he allegedly owed the subject debt. Plaintiff has

healthcare needs that needed attending to and he was worried that he would be refused

necessary laboratory services in relation to an alleged debt that he did not believe to

owe.

       179.   Because the form Collection Letter Plaintiff failed to clearly identify “the

name of the creditor to whom the debt is owed”, Plaintiff felt anxious, confused stressed

out receive a letter seeking to collect a debt he did not authorize and was otherwise

unfamiliar with.

       180.   The form Collection Letter failed to inform Plaintiff and putative class

members “that unless the consumer, within thirty days after receipt of the notice,

disputes the validity of the debt, or any portion thereof, the debt will be assumed to be

valid by the debt collector”. 15 U.S.C. § 1692g(a)(3).

       181.   The form Collection Letter mislead Plaintiff as to the nature of his rights

afformed by Section 1692g(a)(3) of the FDCPA because Plaintiff would have disputed the

validity of the debt in writing if the Collection Letter had informed him of his right to do

so.

       182.   The form Collection Letter failed to inform Plaintiff and putative class

members “that if the consumer notifies the debt collector in writing within the thirty-

day period that the debt, or any portion thereof, is disputed, the debt collector will obtain


                                                30
         Case 1:20-cv-01253-RP Document 1 Filed 12/28/20 Page 31 of 36



verification of the debt or a copy of a judgment against the consumer and a copy of such

verification or judgment will be mailed to the consumer by the debt collector”. 15 U.S.C.

§ 1692g(a)(4).

       183.   The form Collection Letter mislead Plaintiff as to the nature of his rights

afformed by Section 1692g(a)(4) of the FDCPA because Plaintiff would have asked for

verification of the identified debt to be mailed to him.

       184.   The form Collection Letter failed to inform Plaintiff and putative class

members “that, upon the consumer’s written request within the thirty-day period, the

debt collector will provide the consumer with the name and address of the original

creditor, if different from the current creditor.” 15 U.S.C. § 1692g(a)(5)

       185.   The form Collection Letter mislead Plaintiff as to the nature of his rights

afformed by Section 1692g(a)(5) of the FDCPA because Plaintiff would have written and

asked for the name and address of the original creditor (and the current creditor) if the

Collection Letter had informed him of his right to do so.

       186.   Common questions of law and fact to the Classes predominate over

questions which may affect individual Classes members, including whether, within the

one (1) year preceding the mailing of the 03/28/20 form Collection Letter, Defendants’

use of a similar form Collection Letter violated Plaintiff and class members rights that

are provided by Section 1692g of the FDCPA

       WHEREFORE, for the reasons set forth above, Plaintiff respectfully requests that

this Honorable Court grant the following relief in favor of Plaintiff and the proposed class

members and against one or more of the Defendants:

          a. Declare that subject form Collection Letter violates Section 1692g
             of the FDCPA;
          b. Declare that Plaintiff and his counsel have satisfied all of the
             elements of FRCP 23(a)(1)-(4) and 23(b) and certify a class of all
             consumers within this jurisdiction who were sent the subject form

                                                31
         Case 1:20-cv-01253-RP Document 1 Filed 12/28/20 Page 32 of 36



              Collection Letter within one year from the filing of this putative class
              action and until the form Collection Letter is properly modified;
          c. In addition to Paragraph (b), certify a class of all consumers within
             the judicial districts that comprise the Fifth Circuit Court of Appeals
             who were sent the subject form Collection Letter within one year
             from the filing of this putative class action and until the form
             Collection Letter is properly modified;
          d. Award Plaintiff and the putative class members statutory damages
             and actual damages where records show that class members paid
             any of or a portion of the amounts owed;
          e. Award Plaintiff reasonable attorney’s fees and costs.


       Count XI – Violations of the TDCA

       187.   Plaintiff incorporates the above allegations as if fully set forth below in this

Count:

       188.   Section 392.301(1) of the TDCA defines "Consumer" to mean “an individual

who has a consumer debt.”

       189.   Section 392.301(2) of the TDCA defines "Consumer debt" to mean “an

obligation, or an alleged obligation, primarily for personal, family, or household

purposes and arising from a transaction or alleged transaction.”

       190.   Section 392.301(3) of the TDCA defines "Creditor" to mean “a party, other

than a consumer, to a transaction or alleged transaction involving one or more

consumers”

       191.   Section 392.301(5) of the TDCA defines "Debt collection" to mean “conduct,

or practice in collecting, or in soliciting for collection, consumer debts that are due or

alleged to be due a creditor.”

       192.   Section 392.301(6) of the TDCA defines "Debt collector" to mean “a person

who directly or indirectly engages in debt collection and includes a person who sells or

offers to sell forms represented to be a collection system, device, or scheme intended to

be used to collect consumer debts.”


                                                 32
         Case 1:20-cv-01253-RP Document 1 Filed 12/28/20 Page 33 of 36



       193.   Section 392.301(7) of the TDCA defines "Third-party debt collector" to

mean “a debt collector, as defined by 15 U.S.C. Section 1692a(6)”.

       194.   Defendants, by approving or causing the Collection Letter to be sent to

Plaintiff, considered Plaintiff to be a “consumer” who owed a “consumer debt” as these

terms are defined by Sections 392.301(1)-(2) of the TDCA, engaged in “debt collection”

as this terms is defined by acted Section 392.301(5) of the TDCA and acted as a “debt

collector” as this term is defined by Section 392.301(6) of the TDCA.

       195.   Alternatively, one or more of the Defendants, by approving or causing the

form Collection Letter to be sent to Plaintiff, considered Plaintiff to be a “consumer” who

owed a “consumer debt” as these terms are defined by Sections 392.301(1)-(2) of the

TDCA, engaged in “debt collection” as this terms is defined by acted Section 392.301(5)

of the TDCA and acted as a “third-party debt collector” this term is defined by Section

392.301(7) of the TDCA.

       196.   Section 392.301(a)(8) of the TDCA prohibits a debt collector from

“threatening to take any actions prohibited by law.”

       197.   Defendants’ form Collection Letter violated 392.301(a)(8) of the TDCA by

improperly suggesting that “LabCorp reserves the right to refuse laboratory services for

failure to pay past due balances.”

       198.   Section 392.304(a)(1)(A) of the TDCA prohibits a debt collector from “using

a name other than the: (A) true business or professional name or the true personal or

legal name of the debt collector while engaged in debt collection[.]”

       199.   Defendants’ form Collection Letter violated 392.304(a)(1)(A) of the TDCA

because the Collection Letter used a name other than the true business or professional

name or the true personal or legal name of the debt collector.

       200.   Section 392.304(a)(3) of the TDCA prohibits a debt collector from


                                               33
         Case 1:20-cv-01253-RP Document 1 Filed 12/28/20 Page 34 of 36



“representing falsely that the debt collector has information or something of value for

the consumer in order to solicit or discover information about the consumer”.

       201.   Defendants’ form Collection Letter violated Section 392.304(a)(3) of the

TDCA because the Collection Letter threated to withhold future lab services despite

Plaintiff never contracting o receive laboratory services from LabCorp.

       202.   Section 392.304(a)(4) of the TDCA prohibits a debt collector from “failing

to disclose clearly in any communication with the debtor the name of the person to

whom the debt has been assigned or is owed when making a demand for money”.

       203.   Defendants’ form Collection Letter violated Section 392.304(a)(4) of the

TDCA because the Collection Letter failed to clearly identify the name of the person to

whom the debt has been assigned or is owed”.

       204.   Section 392.304(a)(5) of the TDCA prohibits a debt collector from “in the

case of a third-party debt collector, failing to disclose, except in a formal pleading made

in connection with a legal action: (A) that the communication is an attempt to collect a

debt and that any information obtained will be used for that purpose, if the

communication is the initial written or oral communication between the third-party debt

collector and the debtor; or (B) that the communication is from a debt collector, if the

communication is a subsequent written or oral communication between the third-party

debt collector and the debtor”.

       205.   Defendants’ form Collection Letter violated Section 392.304(a)(5) of the

TDCA because the Collection Letter failed to include any of the above disclosures.

       206.   Section 392.304(a)(6) of the TDCA prohibits a debt collector from “using a

written communication that fails to indicate clearly the name of the debt collector.”

       207.   Defendants’ form Collection Letter violated Section 392.304(a)(6) of the

TDCA because the Collection Letter failed to indicate clearly the name of the debt


                                               34
         Case 1:20-cv-01253-RP Document 1 Filed 12/28/20 Page 35 of 36



collector.

       208.     Section 392.304(a)(7) of the TDCA prohibits a debt collector from: “using a

written communication that demands a response to a place other than the debt

collector’s or creditor’s street address or post office box”.

       209.     Defendants’ form Collection Letter violated Section 392.304(a)(7) of the

TDCA because the Collection Letter did not comply with the requirements of Section

392.304(a)(7).

       210.     Section 392.304(a)(8) of the TDCA prohibits a debt collector from:

“misrepresenting the character, extent, or amount of a consumer debt”.

       211.     Defendants’ form Collection Letter violated Section 392.304(a)(8) of the

TDCA because the Collection Letter misrepresented the character and extent of the

subject debt.

       212.     Section 392.306 of the TDCA states that “[a] creditor may not use an

independent debt collector if the creditor has actual knowledge that the independent

debt collector repeatedly or continuously engages in acts or practices that are prohibited

by this chapter.”

       213.     Plaintiff was scared after he read the Collection Letter because he had

healthcare needs that needed attending to and he was worried that he would be refused

necessary laboratory services in relation to an alleged debt that he did not believe to

owe.

       214.     Defendants’ violations of the TDCA caused Plaintiff to suffer actual harm.

In particular, Plaintiff was concerned about the basis for the subject debt and whether

the subject debt was being reported on his credit report. In an attempt to investigate the

origins of the alleged debt and determine whether the debt was being reported, Plaintiff

spent more than an hour of his time investigating the nature of the subject debt,


                                                 35
         Case 1:20-cv-01253-RP Document 1 Filed 12/28/20 Page 36 of 36



attempted to obtain proof as to whether he incurred the subject debt, obtained his credit

report, attempted to set up creditor monitoring of the subject debt and consulting with

legal counsel.

      WHEREFORE, for the reasons set forth above, Plaintiff respectfully requests that

this Honorable Court grant the following relief in favor of Plaintiff and against one or

more of the Defendants:

          a. Declare that subject form Collection Letter violates one or more of
             the above identifies Sections of the TDCA and enjoin Defendants
             from violating one or more of the above identified Sections of the
             TDCA as afforded by Section 392.403(a)(1) of the TDCA;
          b. Award Plaintiff actual and statutory damages for Defendants’
             violations of the TDCA as afforded by Sections 392.403(a)(2) and
             392.403(e) of the TDCA;
          c. Award attorney’s fees and costs reasonably related to the work
             performed to prosecute this civil action.


                                     Jury Demand

      Plaintiff demands a jury trial as to all applicable claims



      /s/ Omar T. Sulaiman

      Omar T. Sulaiman
      James C. Vlahakis*                                           Dated: 12/28/2020
      Sulaiman Law Group, Ltd.
      2500 S. Highland Ave., Ste. 200
      Lombard, Illinois 60148
      Phone: (630) 575-8181
      jvlahakis@sulaimanlaw.com
      osulaiman@sulaimanlaw.com

      Counsel for Plaintiff and the proposed class members
      (*W.D. Bar Application to be applied for)




                                               36
